Exhibit [Execution] FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT between INNOTRAC CORPORATION “Borrower” and WACHOVIA BANK, NATIONAL ASSOCIATION “Bank” Dated: March 27, 2009 TABLE OF CONTENTS Table of Contents Page 1. Definitions 1 1.1 Defined Terms: 1 1.2 Financial Terms 14 2. The Credit Facility; Letters of Credit; Interest and Fees 14 2.1 The Credit Facility 14 2.2 Collections Account 14 2.3 Interest 15 2.4 Interest Rate Adjustments 15 2.5 Notice and Manner of Borrowing and Rate Conversion 15 2.6 Repayment of Loans 16 2.7 Additional Payment Provisions 16 2.8 Default Rate 17 2.9 Calculation of Interest 17 2.10 Letters of Credit 18 2.11 Fees 18 2.12 Statement of Account 19 2.13 Termination 19 2.14 USA Patriot Act Notice 19 3. Conditions Precedent to Extensions of Credit 19 3.1 Conditions Precedent to Initial Loans 19 3.2 Conditions Precedent to Each Loan 21 4. Representations and Warranties 21 4.1 Valid Existence and Power 21 4.2 Authority 22 4.3 Financial Condition 22 4.4 Litigation 22 4.5 Agreements, Etc 22 4.6 Authorizations 23 4.7 Title 23 4.8 Collateral 23 4.9 Jurisdiction of Organization; Location 23 4.10 Taxes 23 4.11 Labor Law Matters 23 4.12 Accounts 23 4.13 Judgment Liens 24 4.14 Corporate Structure 24 4.15 Deposit Accounts 24 4.16 Environmental 24 4.17 ERISA 24 4.18 Investment Company Act 24 4.19 Insider 25 i 4.20 Sanctioned Persons; Sanctioned Countries 25 4.21 Compliance with Covenants; No Default 25 4.22 Fiscal Year 25 4.23 Full Disclosure 25 4.24 Borrower Information Certificate 25 5. Affirmative Covenants of Borrower 25 5.1 Use of Loan Proceeds 25 5.2 Maintenance of Business and Properties 25 5.3 Insurance 26 5.4 Notice of Default 26 5.5 Inspections of Books and Records and Field Examinations 26 5.6 Financial Information 26 5.7 Maintenance of Existence and Rights 28 5.8 Payment of Taxes, Etc 28 5.9 Subordination 28 5.10 Compliance; Hazardous Materials 28 5.11 Further Assurances 28 5.12 Covenants Regarding Collateral 28 5.13 Post-Closing Covenants 29 6. Negative Covenants of Borrower 29 6.1 Debt 29 6.2 Liens 30 6.3 Restricted Payments 31 6.4 Loans and Other Investments 31 6.5 Change in Business 31 6.6 Accounts 31 6.7 Transactions with Affiliates 31 6.8 No Change in Name, Offices or Jurisdiction of Organization; Removal of Collateral 31 6.9 No Sale, Leaseback 32 6.10 Margin Stock 32 6.11 Tangible Collateral 32 6.12 Subsidiaries 32 6.13 Liquidation, Mergers, Consolidations and Dispositions of Substantial Assets, Name and Good Standing 32 6.14 Change of Fiscal Year or Accounting Methods 32 6.15 Deposit Accounts 33 7. Financial Covenants 33 7.1 Fixed Charge Coverage Ratio 33 7.2 Capital Expenditures 33 7.3 Minimum Excess Availability 33 8. Default 33 8.1 Events of Default 33 8.2 Remedies 35 8.3 Receiver 36 8.4 Deposits; Insurance 36 ii 9. Security Agreement 36 9.1 Security Interest 36 9.2 Financing Statements; Power of Attorney 37 9.3 Entry 37 9.4 Other Rights 37 9.5 Accounts 37 9.6 Waiver of Marshaling 37 9.7 Control 38 10. Miscellaneous 38 10.1 No Waiver, Remedies Cumulative 38 10.2 Survival of Representations 38 10.3 Indemnity By Borrower; Expenses 38 10.4 Notices 39 10.5 Governing Law 39 10.6 Successors and Assigns 39 10.7 Counterparts; Telecopied Signatures 39 10.8 No Usury 39 10.9 Powers 40 10.10 Approvals; Amendments 40 10.11 Participations and Assignments 40 10.12 Dealings with Multiple Borrowers 40 10.13 Waiver of Certain Defenses 40 10.14 Additional Provisions 41 10.15 Integration; Final Agreement 41 10.16 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES 41 10.17 BINDING ARBITRATION; PRESERVATION OF REMEDIE 41 iii FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS
